Citation Nr: 1043137	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic leukemia, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).   38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Veteran had active service from November 1954 to September 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA), Regional Office 
(RO).

The Veteran appeared at a Travel Board Hearing in December 2001 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon the Board's most recent review of this appeal in March 2010, 
the appeal was remanded to the AMC for additional development.  
The AMC/RO appears to have accomplished most of the development 
directed, but the claims file has not yet been referred to Under 
Secretary for Health for an opinion.  The Board notes that a 
memorandum from the RO to the Compensation and Pension Service 
directing that an opinion be obtained from the Under Secretary 
for Health is in the claims folder.  The case, however, was sent 
to the Board, prior to the opinion having been obtained.  
Consequently, it appears the claims file was returned to the 
Board prematurely.  Under these circumstances another remand is 
mandatory.  See Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.).

1.  The RO must review the claims file and 
ensure that all development actions directed 
in the March 2010 remand, as well as any 
other development that may be in order, have 
been conducted and completed in full.

2.  After the above is complete, the 
Veteran's claims folder, including the 
updated dose estimates should be referred to 
the Under Secretary for Health for an opinion 
as to whether it is likely, unlikely, or at 
least as likely as not, that the Veteran's 
acute myelocytic leukemia is due to exposure 
to ionizing radiation in service.

The Under Secretary should construe "at least 
as likely as not" to mean at least a 50-50 
probability.

3.  Thereafter, readjudicate the issue on 
appeal on a de novo basis.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last 
supplemental statement of the case. The 
Veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should thereafter be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of this 
case. The Veteran need take no action unless otherwise notified. 
VA will notify him if further action is required on his part. He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


